DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 2/15/2021, Claims 1, 9 and 17 are amended. Claims 1-20 are pending. No Claims are cancelled. No new matter has been added. 

With respect to the amendment filed on 2/15/2021, see pages 8-11, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. The Applicant’s arguments in view of the non-statutory double patenting are persuasive. Therefore, the rejections under 35 U.S.C. Non-statutory double patenting are withdrawn. With further search and considerations, Claims 1-20 are allowed. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-20 are allowed. 
Independent Claims 1, 9 and 17 respectively recite the limitations of: receiving input images into a computerized device having an image processor, said input images comprising training images; evaluating, using said image processor, said input images using a first number of first convolutional layers of a convolutional neural network (CNN), the first number of said first convolutional layers being based on a first size for said input images, each layer of said first convolutional layers receiving layer input signals comprising features of said input images and generating first layer output signals from said first convolutional layers, said layer input signals including signals from the input images and ones of said first layer output signals from previous layers within said first convolutional layers; obtaining weights from said first convolutional layers; responsive to an input image being a second size, said second size being larger than said first size, said image processor adding a second number of additional convolutional layers to said CNN, the second number of said additional convolutional layers being based on said second size in relation to said first size; initializing, using said image processor, said additional convolutional layers with said weights from said first convolutional layers; evaluating, using said image processor, said input image having said second size using the additional convolutional layers, each layer of said additional convolutional layers receiving layer input signals comprising features of said input image and generating second layer output signals from said additional 

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Ravindran et al. (US Pub No. 20160259994 A1) in paragraphs [0010-0011], [0036], [0047-0051] discloses examples of convolution and sub-sampling parameters include the convolutional filter size, the number of feature maps at each layer of the CNN, and the sub-sampling pool size. The convolutional filter size parameter is the size of the filters in a convolution layer. The second hidden layer (H2) 670 is added to derive more abstract conclusions about the submitted image of the damaged property from the output of each of the 100 units in the second classification layer of H2 670. As a result, the logistic regression classifier 680 of the CNN 600 may then accurately classify the extent of damage of the property in the submitted image as either new, damaged, or totaled according to the output of the 3 units in the third classification layer; number of intermediate CNN layers are determined by the parameters such as input image size and the architecture of CNN layers the intermediate layers are created and validated according to modified and input parameters to next layer and weights are applied accordingly to size of pixels in each CNN layer. 



“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kravchik, Moshe, and Asaf Shabtai. "Detecting cyber attacks in industrial control systems using convolutional neural networks." Proceedings of the 2018 Workshop on Cyber-Physical Systems Security and PrivaCy. 2018.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661